171 P.3d 1054 (2007)
161 Wash.2d 1024
WASHINGTON STATE GRANGE, a Washington corporation, Petitioner,
v.
Robert J. BRANDT and Myrna L. Brandt, husband and wife; and all other persons or parties unknown claiming any right, title, estate, lien, or interest in the real estate described in the complaint herein, Respondents.
No. 79693-9.
Supreme Court of Washington.
October 30, 2007.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Chambers and Fairhurst, at its October 30, 2007, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. Respondent's motion to strike reply to conditional cross-petition for review and statement of supplemental authorities is granted.